NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to an invention non-elected without traverse.  Accordingly, claims 3 and 4 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 3 and 4 have been cancelled.

The Abstract has been replaced with the following:
In a grain-oriented electrical steel sheet including: a steel substrate; a forsterite base film; and an insulating coating, critical damage shear stress τ between the forsterite base film and the steel substrate is 50 MPa or more and 200 MPa or less. Thus, a grain-oriented electrical steel sheet having excellent insulation property, stacking factor, and magnetic property is provided without coating damage even when magnetic domain refining treatment by thermal strain is performed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Mr. Eric K. Morton on March 4, 2021.
The application has been amended as follows: 
In claim 1, at line 7, “by the method described in” has been replaced with “in accordance with”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 12/22/2020 are persuasive.  The closest prior art reference Nanba (US2009/0047537) discloses a grain-oriented magnetic (electrical) steel sheet comprising a steel substrate, a forsterite base film, and an insulating coating, and although Nanba discloses that the coated steel sheet has excellent coating adhesion not obtainable by convention methods of production and does not exhibit any coating damage when worked into a transformer by shearing, Nanba does not teach or fairly suggest a critical damage shear stress τ between the forsterite base film and the steel substrate is 50 MPa or more and 200 MPa or less measured in accordance with JIS R 3255.  It is also noted that the Y references cited in the related International Search Report as well as the X references cited in the related Supplementary European Search Report fail to teach or fairly suggest the claimed critical damage shear stress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 1, 2021